 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER LIPSEY, JR.,                     1:21-cv-00912-AWI-GSA-PC
12                                                ORDER ADOPTING FINDINGS AND
                  Plaintiff,                      RECOMMENDATIONS IN FULL
13                                                (ECF No. 6.)
           vs.
14                                                ORDER DENYING PLAINTIFF LEAVE
     K. ALLISON, et al.,                          TO PROCEED IN FORMA PAUPERIS
15                                                UNDER 28 U.S.C. § 1915(g) AND
                 Defendants.                      REQUIRING PLAINTIFF TO PAY THE
16                                                $402.00 FILING FEE FOR THIS CASE
                                                  WITHIN 30 DAYS
17
                                                  THIRTY-DAY DEADLINE TO PAY
18                                                $402.00 FILING FEE IN FULL
19

20

21

22          Christopher Lipsey, Jr. (“Plaintiff”), is a state prisoner proceeding pro se with this civil
23   rights action. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.
24   § 636(b)(1)(B) and Local Rule 302.
25          On June 11, 2021, findings and recommendations were entered, recommending that
26   Plaintiff be denied leave to proceed in forma pauperis under 28 U.S.C. § 1915(g) and be required
27   to pay the $402.00 filing fee in full for this action. (ECF No. 6.) On June 28, 2021, Plaintiff
28   filed objections to the findings and recommendations. (ECF No. 7.)

                                                     1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   including Plaintiff’s objections, the court finds the findings and recommendations to be supported
 4   by the record and proper analysis.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1.      The findings and recommendations entered on June 11, 2021, are ADOPTED IN
 7                  FULL;
 8          2.      Plaintiff is denied leave to proceed in forma pauperis with this case under 28
 9                  U.S.C. § 1915(g);
10          3.      Within thirty days of the date of service of this order, Plaintiff is required to pay
11                  the $402.00 filing fee in full for this action; and
12          4.      Plaintiff’s failure to comply with this order shall result in this case being dismissed
13                  without further notice.
14
     IT IS SO ORDERED.
15

16   Dated: July 2, 2021
                                                  SENIOR DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
